Appeal by the defendant from a judgment of the Supreme Court, Kings County (Chambers, J.), rendered November 16, 2006, convicting him of bail jumping in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court did not err in admitting a copy of his passport into evidence. The passport evidence was properly admitted for the relevant, nonhearsay purposes of establishing the reasons for the testifying police officer’s actions and explaining the events which precipitated the defendant’s arrest (see generally People v Smalls, 293 AD2d 500 [2002]; People v Justice, 202 AD2d 362 [1994]).
Similarly unavailing is the defendant’s contention that he was denied the effective assistance of counsel. Viewing the record of the trial proceedings in its totality, we find that the defendant was afforded meaningful representation (see People v Baldi, 54 NY2d 137 [1981]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are unpreserved for appellate review (see CPL 470.05 [2]), and we decline to reach them in the exercise of our interest of justice jurisdiction. Mastro, J.E, Florio, Balkin and Eng, JJ., concur.